DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the bullet" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divani et al., (hereinafter 'Divani', U.S. PGPub. No. 2013/0325089).
Regarding claim 1, Divani (Figs. 3A-3B) discloses a device for cooling of the nasal passages, perioral area and oral cavity (cooling prongs 124; as broadly claimed, the prongs would necessarily cool the surrounding area), the device comprising: a casing (124) shaped and sized to fit within the nostril (Fig. 3A) and contact the nose bridge and upper lip surface of a patient (Figs. 3A-3B); and a coolant retained inside the casing ([0050], “Cooling connectors 122 carry cooling fluid to the prongs 124.”).
 Regarding claim 2, Divani (Figs. 3A-3B) discloses wherein the casing (124) is one of: bullet or ovoid shaped (Figs. 3A-3B).
Regarding claim 3, Divani (Figs. 3A-3B) discloses wherein the casing (124) is sized so as to be able to be contained entirely within a nostril (Fig. 3A).
Regarding claim 8, Divani (Figs. 3A-3B) discloses wherein the casing (124) may have a central channel to allow airflow ([0050], “Cooling connectors 122 carry cooling fluid to the prongs 124…. a single cooling path is provided which extends from one cooling connector 122 to a prong 124, through a cooling bridge 126, through a second prong 124 and returning through a cooling connector 122.”). 
Regarding claim 14, Divani (Figs. 3A-3B) discloses a device for cooling of the nasal passages (cooling prongs 124), the device comprising: a casing (124) shaped to contact the nose bridge and upper lip surface of a patient as a cooling bit block (Figs. 3A-3B); and a coolant retained inside the casing ([0050], “Cooling connectors 122 carry cooling fluid to the prongs 124.”). 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu (hereinafter ‘Abreu’, U.S. PGPub. No. 2016/0296168).
Regarding claim 1, Abreu discloses (Figs. 37-38) a device (apparatus 900) for cooling of the nasal passages, perioral area and oral cavity, the device (900) comprising: a casing (nostril interfaces 910 of air flow assembly 902 and associated parts) shaped and sized to fit within the nostril (nostril interfaces 910) and contact the nose bridge (nose interface 920) and upper lip surface (manifold 908) of a patient (Figs. 37-38); and a coolant retained inside the casing ([0199]-[0201]).
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krempel et al., (hereinafter ‘Krempel’, U.S. PGPub. No. 2005/0187502).
Regarding claim 14, Krempel (Figs. 4 and 5A-5I; specifically Fig. 5G; [0142]-[0144]) discloses a device (530) for cooling of the nasal passages (Fig. 5G), the device comprising: a casing shaped to contact the nose bridge and upper lip surface of a patient as a cooling bit block ([0148], “the splint (530) comprises a base member (532) that has been extended down to the area immediately above the upper lip.”); and a coolant retained inside the casing (see [0143] for fluid passageway region 406 and cod therapy).
 Regarding claim 15, Krempel (Figs. 4 and 5A-5I; specifically Fig. 5G; [0142]-[0144]) wherein the casing is not configured to fit inside the nostril (see Fig. 4 for casing 402, Fig. 5G for casing 530 not configured to fit inside the nostril). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divani in view of Rimkus (hereinafter ‘Rimkus’, U.S. Pat. 5,890,491). 
Regarding claim 4, Divani discloses all of the limitations of the device according to claim 1, but is silent regarding wherein the casing comprises at least one of: memory foam, plastic, water, or propylene glycol. 
However, in the same field of endeavor, Rimkus (Figs. 1-6) discloses a similar casing (flexible housing 12, 12') configured to be inserted into a nostril. The casing (12, 12’) may be any “plastic or rubber-like material, including a synthetic rubber latex or silicone, which is non-toxic and which will not irritate the inner wall of the nostril N may be used to form flexible housing 12, 12'. In a preferred embodiment flexible housing 12, 12' is formed from a silicone rubber material.” (col. 6, ll.30-35), thereby improving user safety, comfort, and health. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the casing as taught by Divani to include at least one of: memory foam, plastic, water, or propylene glycol, as taught by Rimkus in order to minimize irritation of the inner wall of the nostril(s), thereby improving user safety, comfort, and health.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divani in view of Leong et al., (hereinafter ‘Leong’, U.S. Pat. 5,950,234). 
Regarding claim 5, Divani discloses all of the limitations of the device according to claim 1, but is silent regarding wherein the coolant comprises of an energy-consuming chemical reaction.
However, in the same field of endeavor, Leong (Figs. 1-2) teaches a similar device (cooling pack 1) configured for attachment to the body for cooling. Leong teaches the device includes a container (2) which holds a cooling substance (6), such as chemicals, which when mixed become cool for a period of time. The chemicals may be activated when a barrier in the pack is broken causing the cooling reaction to occur when desired (col. 2, ll. 9-20), thereby preventing premature cooling of the body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coolant as taught by Divani to include an energy-consuming chemical reaction as taught by Leong in order to allow the user to begin the cooling when desired, thereby preventing premature cooling of the body. Further, this modification would have merely comprised a simple substitution of one well known coolant for another in order to produce a predictable result, MPEP 2143(B)(I).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Krempel. 
Regarding claims 6 and 7, Abreu discloses all of the limitations of the device according to claim 1, but is silent regarding wherein a head strap is removably connected to the casing, and wherein the casing comprising a loop through which the head strap is inserted.
However, in the same field of endeavor, Krempel teaches a similar temperature-controllable device which may include a support structure (i.e. casing) for securing the device to a portion of a subject's anatomy ([0023]; [0122]). In one variation, “the outer surface of the device comprises a flocked attachment surface (or a "loop" region) compatible with a hook region for attachment thereto,” ([0122]), such that “a strap may be used to secure the device to the subject.” ([0123]). It is well known in the art (as can be seen in Krempel) to provide a support structure with straps and loops so that the device may be adjustable and used with subjects of different sizes ([0123]), thereby increasing versatility and comfort. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Abreu to include a head strap is removably connected to the casing, and wherein the casing comprising a loop through which the head strap is inserted, as taught by Krempel in order to provide an adjustable device capable of use with subjects of different sizes ([0123]), thereby increasing versatility and comfort.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Rozenberg et al., (hereinafter ‘Rozenberg’, U.S. PGPub. No. 2008/0215002).
Regarding claim 9, Abreu discloses a method of cooling the nasal passages, the method comprising; providing the device of claim 1; and inserting the device of claim 1 in the nostril of a patient for a period of time (Figs. 37-38).
Abreu is silent regarding a method to treat a headache, wherein the period of time is sufficient to treat a headache. 
However, in the same field of endeavor,  Rozenberg teaches a similar device (Figs. 4 and 5D) for cerebral cooling via the nasal cavity, wherein the cooling may “help to minimize neurologic deficits in treating patients with either stroke or cardiogenic shock caused by reduced cerebral perfusion or in the treatment of migraines.” ([0009]). In use, a nasal catheter (100) comprising an expandable region (110) is positioned in a patient's nasal cavities (5, 6) such that cold liquid with the expandable region (110) contacts the adjacent anatomy of the nasal cavities (5, 6) and provides cooling ([0044]). It is well known in the art (as can be seen in Rozenberg) to provide cooling to the nasal cavity in order to treat a variety of conditions including migraines. In comparison to other methods, such as transpulmonary and intravascular cooling methods, this method advantageously provides increased patient safety ([0009]), thereby providing a more desirable method of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Abreu to include treating a headache, as taught by Rozenberg. Doing so would advantageously provide increased patient safety ([0009]), thereby providing a more desirable method of treatment. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu in view of Rozenberg, as applied to claim 9 above, and further in view of Farrago et al., (hereinafter ‘Farrago’, U.S. PGPub. No. 2014/0379058).
Regarding claim 10, Abreu in view of Rozenberg teach all of the limitations of the method according to claim 9, but is silent regarding wherein the period of time is between 10 and 30 minutes. 
However, in the same field of endeavor, Farrago teaches a similar method for applying a cooling device, such as head gear, to a patient to treat various ailments such as a headache or migraine (abstract). The head gear may be worn by the user for a predetermined period of time, for example between 10 and 30 minutes ([0065], 30 minutes), in order to treat the headache or migraine, thereby improving health and recovery of the patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Abreu in view of Rozenberg to include wherein the period of time is between 10 and 30 minutes, as taught by Farrago. Doing so provides sufficient time in order to treat the headache or migraine, thereby improving health and recovery of the patient. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Abreu in view of Rozenberg teach all of the limitations of the method according to claim 9, but is silent regarding wherein the period of time is 15 minutes.
However, in the same field of endeavor, Farrago teaches a similar method for applying a cooling device, such as head gear, to a patient to treat various ailments such as a headache or migraine (abstract). The head gear may be worn by the user for a predetermined period of time, for example ranging from 30 minutes to about 2 hours ([0065]), in order to treat the headache or migraine, thereby improving health and recovery of the patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Abreu in view of Rozenberg to include wherein the period of time is 15 minutes, as taught by Farrago. Doing so provides sufficient time in order to treat the headache or migraine, thereby improving health and recovery of the patient. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Abreu in view of Rozenberg teach all of the limitations of the method according to claim 9. Abreu discloses wherein the device of claim 1 (Figs. 37-38) fits snuggly in the nostril and remains in the nostril using only force exerted on the bullet by the nostril walls (see Figs. 37-38; as broadly claimed, the device remains in the nostril with no additional support).
Regarding claim 13, Abreu in view of Rozenberg teach all of the limitations of the method according to claim 9. Abreu discloses wherein the device of claim 1 (Figs. 37-38) is inserted so the casing fits entirely inside the nostril (see 910 in Figs. 37-38). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Divani in view of Rozenberg.
Regarding claim 16, Divani (Figs. 3A-3B) discloses a method of cooling the nasal passages (see cooling prongs 124 inserted into the nostrils), the method comprising: providing a bullet (cooling prongs 124); cooling the bullet to below human body temperature (see [0009], for induced hypothermia; [0050]); and inserting the bullet inside the nostril of a patient (Figs. 3A-3B).
Divani is silent regarding a method to treat a headache, wherein the period of time is sufficient to treat a headache. 
However, in the same field of endeavor,  Rozenberg teaches a similar device (Figs. 4 and 5D) for cerebral cooling via the nasal cavity, wherein the cooling may “help to minimize neurologic deficits in treating patients with either stroke or cardiogenic shock caused by reduced cerebral perfusion or in the treatment of migraines.” ([0009]). In use, a nasal catheter (100) comprising an expandable region (110) is positioned in a patient's nasal cavities (5, 6) such that cold liquid with the expandable region (110) contacts the adjacent anatomy of the nasal cavities (5, 6) and provides cooling ([0044]). It is well known in the art (as can be seen in Rozenberg) to provide cooling to the nasal cavity in order to treat a variety of conditions including migraines. In comparison to other methods, such as transpulmonary and intravascular cooling methods, this method advantageously provides increased patient safety ([0009]), thereby providing a more desirable method of treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Divani to include treating a headache, as taught by Rozenberg. Doing so would advantageously provide increased patient safety ([0009]), thereby providing a more desirable method of treatment. 
Regarding claim 17, Divani in view of Rozenberg teach all of the limitations of the method according to claim 16. Divani further discloses wherein the bullet is cooled 3 - 6 degrees Celsius below human body temperature (abstract; [0009], “a cooling device should be able to achieve a target temperature of 33-35° C. in the core tissue.” ; see [0019], for hypothermia; [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794